Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 9 is objected to because of the following informalities:  the claim recites “altering a Josephson junction of a Josephson junction resonator via a plasma treatment; and selectively tuning an operating frequency of the Josephson junction based on a property of the plasma treatment; and depositing a mask layer onto the Josephson junction resonator, wherein the mask layer comprises a hole that correlates to a position of the Josephson junction, and wherein the mask layer protects a second Josephson junction from the plasma treatment” however while the context of the claim makes it clear that the step of “depositing a mask layer onto the Josephson junction resonator” comes before “selectively tuning an operating frequency of the Josephson junction” as the claim requires “the mask layer protects a second Josephson junction from the plasma treatment” however the ordering of the steps in the claim suggest that the steps are reversed so that the claim should recite -- depositing a mask layer onto the Josephson junction resonator; and altering a Josephson junction of a Josephson junction resonator via a plasma treatment; and selectively tuning an operating frequency of the Josephson junction based on a property of the plasma treatment, wherein the mask layer comprises a hole that correlates to a position of the Josephson junction, and wherein the mask layer protects a second Josephson junction from the plasma treatment--.  Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Saburo and further in view of Yoscovits et. Al. (WO 2019117883 A1 hereinafter Yoscovits).

	Regarding claim 1, Saburo teaches in Figs. 1 and 2 with associated text a method, comprising: 
chemically altering a Josephson junction of a Josephson junction resonator via a plasma treatment [2]; and
selectively tuning an property of the Josephson junction resonator based on a property of the plasma treatment (Ic or resistance [1] and [3]).
	Saburo does not specify the property is an operating frequency however Saburo teaches the property is a resistance (by setting a the current Ic the resistance would be set as well [1] and [3]).
	Yoscovits discloses using a oxidation treatment, similar to the plasma oxidation treatment of Saburo, to set a resistance and further set a frequency of a Josephson junction oscillator (paragraph [0090]) so that by using the tuning of the resistance by the plasma treatment of Saburo to selectively tune an operating frequency of the Josephson junction oscillator as taught by Yoscovits during the plasma treatment of Saburo the method would comprise selectively tuning an operating frequency of the Josephson junction resonator based on a property of the plasma treatment.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to selectively tune an operating frequency of the Josephson junction resonator of Saburo as taught by Yoscovits because according to Yoscovits by setting an operating frequency allows greater control as to whether and when the qubit interacts with other components of a quantum circuit, e.g. with other qubits (paragraph [0032]).

Regarding claim 2, Saburo teaches the property is at least one member selected from the group consisting of a processing time of the plasma treatment [1], a chemical composition of the plasma treatment, an amount of energy delivered to the Josephson junction by the plasma treatment, and a partial pressure of a gas employed by the plasma treatment.

Regarding claim 3, Saburo teaches the plasma treatment exposes the Josephson junction to a series of plasmas (treatments to decrease and increase resistance [1]), and wherein the plasma treatment alters an electrical resistance of the Josephson junction [1].

	Regarding claim 15, Saburo teaches in Figs. 1 and 2 with associated text a method, comprising:
exposing a Josephson junction of a Josephson junction resonator to a plasma treatment [2], 
wherein the plasma treatment tunes a property of the Josephson junction resonator to a target property by altering an electrical resistance of the Josephson junction (the current Ic or resistance [1] and [3]).
	Saburo does not specify the property is an operating frequency however Saburo teaches the property is a resistance (by setting a the current Ic the resistance would be set as well [1] and [3]).
	Yoscovits discloses using an oxidation treatment, similar to the plasma oxidation treatment of Saburo, for setting a resistance to set a frequency of a Josephson junction oscillator (paragraph [0090]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to selectively tune an operating frequency of the Josephson junction resonator using the plasma treatment of Saburo as taught by Yoscovits because according to Yoscovits by setting an operating frequency allows greater control as to whether and when the qubit interacts with other components of a quantum circuit, e.g. with other qubits (paragraph [0032]).

Regarding claim 16, Saburo teaches the plasma treatment exposes the Josephson junction to a series of plasmas (treatments to decrease and increase resistance [1]).

Response to Arguments

Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive. Regarding the arguments on pages 7-8, as noted in the rejection of claim 1 Saburo teaches selectively tuning a property (Ic or resistance [1] and [3]) of the Josephson junction resonator based on a property of a plasma treatment ([1] and [3]). Yoscovitz is relied upon to teach setting a resistance using an oxidation treatment similar to Saburo to set a frequency of a Josephson junction oscillator (paragraph [0090]) so that by using the tuning of the resistance by the plasma treatment of Saburo to selectively tune an operating frequency of the Josephson junction oscillator as taught by Yoscovits the method would comprise selectively tuning an operating frequency of the Josephson junction resonator based on a property of the plasma treatment. Therefore Saburo not Yoscovitz is relied upon for teaching the plasma treatment Yoscovitz is simply relied upon to show that an oxidation treatment, similar to the oxidation plasma treatment of Saburo, may be used for tuning an operating frequency of a Josephson junction resonator.

Allowable Subject Matter

Claims 5, 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  After completing a thorough search of dependent claim 5, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a method, comprising: chemically altering a Josephson junction of a Josephson junction resonator via a plasma treatment; and selectively tuning an operating frequency of the Josephson junction resonator based on a property of the plasma treatment, depositing a mask layer onto the Josephson junction resonator, wherein the mask layer comprises a hole that correlates to a position of the Josephson junction, and wherein the mask layer protects a second Josephson junction from the plasma treatment in combination with the rest of the limitations of the claim.

The following is a statement of reasons for the indication of allowable subject matter:  After completing a thorough search of dependent claim 8, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a method, comprising: chemically altering a Josephson junction of a Josephson junction resonator via a plasma treatment; and selectively tuning an operating frequency of the Josephson junction resonator based on a property of the plasma treatment, compressing an inert gasket onto the Josephson junction resonator, wherein the inert gasket comprises a hole that correlates to a position of the Josephson junction, and wherein the inert gasket seals a second Josephson junction neighboring the Josephson junction from the plasma treatment in combination with the rest of the limitations of the claim.

The following is a statement of reasons for the indication of allowable subject matter:  After completing a thorough search of dependent claim 17, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a method, comprising: exposing a Josephson junction of a Josephson junction resonator to a plasma treatment, wherein the plasma treatment tunes an operating frequency of the Josephson junction resonator to a target operating frequency by altering an electrical resistance of the Josephson junction and shielding a second Josephson junction from the plasma treatment, wherein the second Josephson junction neighbors the Josephson junction of the Josephson junction resonator in combination with the rest of the limitations of the claim.


Claims 9-14 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  After completing a thorough search of independent claim 9, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a method, comprising: depositing a mask layer onto the Josephson junction resonator; and chemically altering a Josephson junction of a Josephson junction resonator via a plasma treatment; and adjusting an electrical resistance of the Josephson junction based on a property of the plasma treatment, wherein the mask layer comprises a hole that correlates to a position of the Josephson junction, and wherein the mask layer protects a second Josephson junction from the plasma treatment in combination with the rest of the limitations of the claim.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897